Citation Nr: 0916486	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue. 

2.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss. 

3.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pains.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1990 to June 1991.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On his August 2005 notice of disagreement, the Veteran 
appears to raise a claim seeking to reopen an underlying 
claim of service connection for seborrheic dermatitis that 
was denied in a March 2002.  The Veteran did not perfect his 
appeal regarding that issue and the March 2002 rating 
decision became final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he has fatigue, memory loss, and 
chest pains as a manifestation of undiagnosed illness 
resulting from his period of active duty service.  He is a 
Persian Gulf War Veteran, having served in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness. 
Id.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."
The record reflects that the Veteran has been afforded a 
Persian Gulf War registry examination in March 1996, a follow 
up examination in April 1997, and multiple VA examinations in 
January 2002; however the reports of these examinations are 
not adequate for adjudication purposes.  On March 1996, April 
1997, and January 2002 VA examinations, the Veteran had 
complaints of memory loss; however, the etiology of his 
memory loss remained unclear.  Likewise, on April 1997 and 
January 2002 VA examinations, the Veteran had complaints of 
chest pains; however, the etiology of his chest pains 
remained unclear.  A January 2002 VA examination report noted 
that the Veteran underwent treadmill testing in 1999 with 
excellent exercise tolerance and no evidence of ischemia.  VA 
outpatient treatment records noted continued complaints of 
chest pains.  Furthermore, on March 1996 VA examination 
report and subsequent VA outpatient and private treatment 
records, the Veteran had continued complaints of fatigue.  
The etiology of the fatigue was not determined.  A September 
1998 record indicated that the Veteran had mild fatigue that 
was probably related to situational stress; while a December 
2008 VA record indicated that the etiology of the Veteran's 
fatigue was unclear.  Therefore a new VA examination(s) is 
indicated. 

The Board notes that, on remand, the VA examiner should 
detail all claimed conditions and symptoms (including what 
precipitates and what relieves them).  The examiner should 
then identify the diagnosed disorders, if any, to which the 
symptoms are attributable, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not attributable to a known clinical 
diagnosis.  For each diagnosed condition, the examiner should 
render an opinion as to whether it is as least as likely as 
not that such disability is etiologically related to the 
Veteran's active military service.  If there are any symptoms 
that are not determined to be associated with a known 
clinical diagnosis, further specialist examinations will be 
required to address these findings.  The Board notes that a 
diagnosis of chronic fatigue syndrome (CFS) for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non-
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a.  The Veteran 
should be scheduled for an additional VA examination that 
addresses the unique constellation of symptoms incident to 
CFS and determines whether such diagnosis is appropriate with 
regard to the Veteran.

Effective December 18, 2006, VA extended the presumptive 
period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 
2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty 
in the Southwest Asia theater of operations).  71 Fed. Reg. 
75669 (2006).  This expanded to December 31, 2011 the 
presumptive period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War Veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  See 38 
C.F.R. § 3.317(a)(1)(i) (2008).  On remand, the RO/Appeals 
Management Center (AMC) should issue a new development letter 
to the Veteran, reflecting this change in the presumptive 
period.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service connection 
as due to undiagnosed illness, the RO/AMC 
should send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
RO/AMC should specifically inform the Veteran 
that the presumptive period for Gulf War 
illnesses was extended to December 31, 2011, 
and that he should submit or identify medical 
evidence attributing his claimed disabilities 
to undiagnosed illness or medically 
unexplained chronic multisymptom illness, such 
as chronic fatigue syndrome.

2.  Ask the Veteran to identify all medical 
providers who have treated him for his claimed 
disorders during and subsequent to service.  
After receiving this information and any 
necessary releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in the 
claims folder.

3.  Schedule the Veteran for an appropriate VA 
examination(s).  The claims file, including a 
complete copy of this Remand, must be made 
available to the physician(s) designated to 
examine the Veteran for his pertinent medical 
and other history.  The report of the 
examination(s) should include discussion of 
his documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner(s) 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail.  The examiner should conduct a 
comprehensive medical evaluation and provide 
details about the onset, frequency, duration, 
and severity of the Veteran's symptoms of 
fatigue, memory loss and chest pains.

a.  In particular, the designated examiner(s) 
should specifically state whether any of the 
Veteran's complaints or symptoms are 
attributable to a known clinical diagnosis. 
This also includes indicating whether these 
complaints and symptoms are manifestations of 
any nonservice-connected disabilities (e.g., 
adjustment disorder with mixed anxiety and 
depressed mood and angina).  If there is a 
known clinical diagnosis that can be medically 
explained, the examiner should expressly 
indicate these underlying diagnoses.  The 
examiner should also offer an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that the 
diagnosed disabilities are related to the 
Veteran's military service.

b.  If, on the other hand, the Veteran suffers 
from any signs or symptoms that are determined 
not to be associated with a known clinical 
diagnosis, the examiner should indicate 
whether any such condition meets the 
regulatory definition of either an undiagnosed 
illness or a medically unexplained chronic 
multisymptom illness.

c.  The examiner must specifically determine 
whether or not the Veteran has chronic fatigue 
syndrome.  The examiner should note that VA 
has specific requirements for a diagnosis of 
CFS, to specifically include: (1) new onset of 
debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the 
usual level for at least six months; and (2) 
the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may produce 
similar symptoms; and (3) six or more of the 
following: acute onset of the condition, low 
grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, 
fatigue lasting 24 hours or longer after 
exercise.  See 38 C.F.R. § 4.88a.

A complete rationale for all opinions 
expressed must be provided.  If the physician 
is unable to render any opinion sought, it 
should be so indicated on the record and the 
reasons therefore should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

4.  After ensuring the proper completion of 
this and any other necessary development, the 
RO/AMC should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO/AMC should furnish the 
Veteran and his representative with a 
supplemental statement of the case and afford 
them the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




